This is an action brought under the Federal Employers' Liability Act wherein the jury returned a verdict for $22,500 damages to plaintiff for the death of her husband, Maurice La Lone, who while in defendant's employ as a switchman was fatally injured about 9:40 at night, September 13, 1921, in the movement of a train of thirty-four empty cars from the Frisco Twenty-third Street yard to the Frisco Broadway freight house, both in St. Louis, Missouri. Defendant filed motion for a new trial, which the trial court sustained, stating that it did so "for the reason that the court erred in refusing to give the instruction in the nature of a demurrer offered by defendant at the close of plaintiff's case, and because the court erred in refusing defendant's instruction directing a verdict for defendant at the close of all the evidence."
During the trial defendant admitted that it was a common carrier of both intrastate and interstate commerce at the time the deceased was injured; that at the time of his death the deceased was in the employ of defendant; and that the deceased received injuries at the time and place in question which resulted in his death. La Lone was crushed to death while in the discharge of his duties at the front end of the engine which left the track while moving this train of thirty-four empty cars toward the Broadway freight house. There was substantial evidence tending to show that respondent's negligence caused his death, and opposing counsel agree that the question that moved the court to grant a new trial was as to the sufficiency of the *Page 838 
evidence that La Lone was at the time he was injured engaged in interstate commerce. We shall, therefore, examine only such of the evidence as tends to show that La Lone was then and there engaged in interstate commerce, bearing in mind that in passing upon a demurrer to the evidence, "the court is required to make every inference in favor of the party offering the evidence, which a jury might, with any degree of propriety, have inferred in his favor." [Buesching v. St. Louis Gaslight Co., 73 Mo. l.c. 231; Sexton v. Sexton, 295 Mo. l.c. 143.]
The evidence shows that the Frisco Railroad daily loaded and moved cars of freight, both intrastate and interstate, from the Broadway freight house to its Twenty-third Street yard and thence to their several destinations; that the only way cars could be moved between this freight house and the Twenty-third Street yard was over respondent's track and by means of its crew and equipment; that respondent was employed by the Frisco to move empty cars from the Frisco's Twenty-third Street yard to its Broadway freight house and to move them back when loaded to its Twenty-third Street yard, being paid so much a car for the round trip; that the loading platform at this freight house was divided into sections, and that cars destined for certain principal points outside the State of Missouri, such as Tulsa, Oklahoma, Dallas, Texas, etc., were daily placed or spotted by respondent at the same respective locations or sections, where they were loaded and moved therefrom each day, unless the tonnage was insufficient, in which event the car would be held over at the same section or location until the tonnage would justify its movement to point of destination. One of a number of instances testified to will illustrate the general practice. There was a certain location or section where the Tulsa, Oklahoma, car was regularly spotted, and all merchandise for shipment to Tulsa would come to that section to be loaded, and a loaded car moved from that particular spot or section toward the Tulsa destination each day or as soon as the tonnage would justify its movement.
Respondent's method was to move out the loaded cars from the Broadway freight house to the Twenty-third Street yard during the day, and at night move in the empty cars required for the next day's loading. The foreman of La Lone's crew testified that it was his custom on going from the freight house to the yard with the loaded cars, to take his order covering the number of empty cars he was to bring back, and that about five or five-thirty o'clock in the afternoon of September 13, 1921, he got an order from the yard clerk for the number of empty cars needed that night, and had this order with him when he and his crew took the loaded cars that afternoon from the Broadway freight house to the Twenty-third Street yard. Respondent failed to produce this written order or list at the trial, and *Page 839 
when asked whether "if spotting was to be done it would have been on the list," this foreman said: "At certain times, when they had special orders for them." The yard clerk of the Rock Island-Frisco-Terminal testified that his custom was to leave an order or list on his desk between four-thirty and five o'clock each afternoon in care of the night watchman for respondent's foreman, advising him where the empty cars should be spotted or placed that night, and that his record of the empty cars that were brought up to the Broadway freight house on the night of September 13th showed a total of thirty-four cars delivered, seven of them being refrigerator cars which were specially ordered to be spotted or placed, and were placed at certain designated places, blocks or sections on tracks numbered 4 and 5. This same witness further testified that his record of the loaded cars that subsequently went out shows that of these seven refrigerator cars four were loaded and moved as interstate shipments. One numbered 1362 Frisco moved to Oklahoma City, Oklahoma, on September 14th; and on September 15th another numbered 2362 Frisco to Wichita, Kansas, another numbered 1419 Frisco to Pittsburg, Kansas, and another numbered 2381 Frisco to Oklahoma City, Oklahoma.
The Frisco agent in charge of the Broadway freight house testified that in loading and moving the cars he followed a schedule, that he did not have this schedule for the 13th and 14th of September, 1921, and was unable to find the spotting orders for the night of September 13th, but knew the cars that were loaded on September 14th, and that car 124679 S.F. was loaded and moved to Tulsa, Oklahoma, on that date, and car 17009 S.F. was loaded and moved from track 6 to Dallas, Texas, on the same date. No cars were left or set back on the freight-house tracks when respondent moved the loaded cars out in the afternoon of September 13th.
The Frisco's general agent at its Seventh Street station, who kept records covering the movement of cars between the Broadway freight house and the Twenty-third Street yard, testifying from his records, said that thirty-four empty cars were moved by respondent from the Twenty-third Street yard to the Broadway freight station on the night of September 13, 1921; that car 124679 S.F. and car 17009 S.F. (above designated) were among said number, and on September 14th they were loaded and moved to Tulsa, Oklahoma, and Dallas, Texas, respectively. This witness further testified that of the thirty-four empty cars so delivered at the Broadway freight house on the night of September 13th, certain other cars were loaded and moved to destinations outside the State of Missouri on September 14th, as follows: Car No. 1362 S.F., to Oklahoma City, Oklahoma (by the yard clerk above identified as one of the seven refrigerator cars); car No. 1306 S.F., to Wichita, Kansas; car No. 31335 S.F., to Pittsburg, *Page 840 
Kansas; car No. 31476 A.C.L., to Harvard, Arkansas; car No. 15522 K.C.S., to Sapulpa, Oklahoma; car No. 125562 S.F., to Sapulpa, Oklahoma; and that other cars in this lot of thirty-four were loaded and moved to bulk-breaking points in Missouri, and may have contained interstate shipments.
As said in Erie Railroad Company v. Welsh, 242 U.S. 303, l.c. 306-7, the case "turns upon no interpretation of the act of Congress, but involves simply an appreciation of the testimony and admissible inferences therefrom in order to determine whether there was a question to be submitted to the jury as to the fact of employment in interstate commerce."
The test applied in Shanks v. Railroad Company, 239 U.S. 556, l.c. 558, was the employee at the time of the injury should be engaged "in interstate transportation or in work so closely related to it as to be practically a part of it;" in Southern Railway Co. v. Puckett, 244 U.S. l.c. 573, that the work was interstate commerce if it constituted "preparatory movements in aid of interstate transportation;" in N.Y. Central Railroad v. Carr, 238 U.S. l.c. 264, that the employee be "engaged in interstate business, or in an act which is so directly and immediately connected with such business as substantially to form a part or a necessary incident thereof;" in Pedersen v. Railroad Company, 229 U.S. 146, l.c. 151, whether the work was being done "independently of the interstate commerce in which the defendant was engaged, or was it so closely connected therewith as to be a part of it," and whether its performance was "a matter of indifference so far as that commerce was concerned, or was it in the nature of a duty resting upon the carrier;" and in Kinzell v. Railway Company, 250 U.S. 130, l.c. 133, that "the doing of work which has for its immediate purpose the furthering of the conduct of interstate commerce constitutes an employment in such commerce." Such were the tests applied to switch movements of empty cars in Trowbridge v. K.C.  W. Belt Ry., 192 Mo. App. l.c. 60; Christy v. Wabash Ry. Co., 195 Mo. App. l.c. 235, writ of error dismissed, 246 U.S. 656; Breske v. Minneapolis  St. L. Railroad Co., 115 Minn. l.c. 390; Aldread v. Northern Pac. Railroad Co., 93 Wash. 209; Jeneary v. C.  I. Traction Co., 306 Ill. l.c. 396; White v. Jackson, 221 Ill. App. l.c. 132; and Hester v. East Tenn.  W.N.C. Railroad Co., 254 Fed. l.c. 789.
Respondent admits that it is a common carrier engaged in both intrastate and interstate commerce, but denies that it was engaged in interstate commerce at the time La Lone was injured. Obviously, respondent was engaged in interstate commerce when it moved cars loaded for destinations outside this State from the Frisco Broadway freight house to its Twenty-third Street yard. Is it not just as plain, and quite within the reasoning of the above cases, that the movement *Page 841 
of these same cars in their empty condition from the Twenty-Third Street yard to the Broadway freight house for the purpose of being immediately loaded thereat with interstate freight and immediately moved therefrom in interstate commerce, was apreparatory movement in aid of, a necessary incident to, for thepurpose of furthering, and so closely connected with the movement of these same cars when loaded with interstate freight as to be a part of such interstate movement? The movement of these empty cars to the Broadway freight house was a part of the round trip duty resting upon respondent, and on the prompt, faithful and complete performance of which the movement of loaded cars destined for interstate points depended.
The only question that might be considered close in this case is whether or not at the time these empty cars began to move toward the Broadway freight house any of them had been designated for or assigned to interstate use. [1 Roberts on Federal Liabilities of Carriers, sec. 506.] The evidence shows that before the Frisco's agents, servants and employees ordered these thirty-four empty cars from the Twenty-third Street yard they knew that at least eleven of them would be immediately spotted at certain sections designated and set apart for interstate loading, and there loaded and moved to points beyond the State. We may here observe that it is not necessary that the employee know the interstate character of the movement. [Cott v. Erie Railroad Co.,231 N.Y. 67, certiorari denied, 257 U.S. 636.] Before respondent's switch foreman began to move these empty cars he had received a written order or list through the office of the yard clerk, which according to the admitted custom and practice contained the spotting orders if any were specially given. Respondent when called upon failed to produce this order or list. The yard clerk who had made it out testified that the refrigerator cars were ordered to be spotted at certain designated places, that they were so placed, and the uncontradicted evidence is that four refrigerator cars, which were included in this train of thirty-four empty cars, were loaded and moved from these specially designated locations on September 14th and 15th to points beyond this State, such as Oklahoma City, Oklahoma, Wichita, Kansas and Pittsburg, Kansas. From such evidence the jury might reasonably infer that the four refrigerator cars, at least, were designated for use in interstate commerce before La Lone's crew began to move them, and when he was fatally injured while assisting in the movement of these and other empty cars from the Twenty-third Street yard to the Broadway freight house he was engaged in interstate commerce.
As we view the evidence the trial court erred in sustaining defendant's motion for a new trial. It is therefore directed that the order *Page 842 
and judgment granting a new trial be reversed and the case remanded with directions that the verdict and judgment originally rendered for plaintiff be reinstated as of the date of its rendition. All concur, except Gantt, J., not sitting.